706 N.W.2d 199 (2005)
People
v.
Brady.
No. 127985.
Supreme Court of Michigan.
December 5, 2005.
Application for Leave to Appeal.
SC: 127985, COA: 256711.
On order of the Court, the application for leave to appeal the December 16, 2004 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand to the trial court for an evidentiary hearing is DENIED.
CAVANAGH, J., would remand this case to the trial court for correction of the sentence.
KELLY, J., would remand this case for a hearing pursuant to People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973).